Citation Nr: 1743068	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-24 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease from October 20, 2009, to September 5, 2012.

2.  Entitlement to a rating in excess of 60 percent for status post total left knee replacement, from November 1, 2013.  

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

As discussed in the REMAND portion of the decision below, the issue of a TDIU has been raised in connection with the increased rating claims on appeal, and is therefore included in the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issues of service connection for a right knee disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Considering the Veteran's symptomatology in total from October 20, 2009, to September 5, 2012, his left knee degenerative joint disease approximated extension of the leg limited to 15 degrees and slight instability of the knee.

2.  From November 1, 2013, the Veteran's status post total left knee replacement has approximated chronic residuals that consist of severe painful motion or weakness.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no greater, for left knee degenerative joint disease, from October 20, 2009, to September 5, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2016).

2.  The criteria for a separate rating of 10 percent, but no greater, for left knee instability, from October 20, 2009, to September 5, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for a rating in excess of 60 percent for status post total left knee replacement from November 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Required notice was provided in an October 2009 letter.  As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his left knee disability in April 2010 and July 2015.  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal. 

As reflected in statements from the Veteran and his representative during his October 2016 Board hearing, regarding the Veteran's left knee rating, he asserts that he should receive a higher rating and, specifically, should be granted a separate rating for instability prior to the his September 6, 2012, left knee replacement.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved unless limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the appropriate diagnostic codes.  See 38 C.F.R. § 4.71, Diagnostic Codes (DCs) 5003, 5010.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable; flexion limited to 45 degrees is rated 10 percent; flexion limited to 30 degrees is rated 20 percent; and flexion limited to 15 degrees is rated 30 percent.  38 C.F.R. § 4.71a.  

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable; extension limited to 10 degrees is rated 10 percent; extension limited to 15 degrees is rated 20 percent; extension limited to 20 degrees is rated 30 percent; extension limited to 30 degrees is rated 40 percent; and extension limited to 45 degrees is rated 50 percent.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Recurrent subluxation or lateral instability of the knee is rated 10 percent when slight; 20 percent when moderate; and 30 percent when severe.  38 C.F.R. § 4.71a.  Separate disability ratings for the knee are possible for limitation of motion and instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

Under DC 5055, for rating knee replacement (prosthesis), a 100 percent rating is warranted for one year following implantation of a knee joint prosthesis.  After this period, the Veteran's left knee symptoms are to be rated based according to residuals of the joint replacement surgery, with 30 percent minimum.  A maximum 60 percent rating is warranted for chronic residuals that consist of severe painful motion or weakness.  38 C.F.R. § 4.71a, DC 5055.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Left knee degenerative joint disease from October 20, 2009, to September 5, 2012

For the period from October 20, 2009, to September 5, 2012, resolving reasonable doubt in the Veteran's favor, a 20 percent rating for left knee degenerative joint disease is warranted; and a separate rating of 10 percent, but no greater, is warranted for left knee instability.

VA and private treatment records dated from May 2009 to March 2012, as well as April 2010 VA examination, reflect that the Veteran's left knee degenerative arthritis was manifested during this period by pain, swelling, tenderness, stiffness, weakness, and limitation of motion.  Such symptoms resulted in functional knee impairment including increased pain and difficulty in bending, stooping, standing, walking, climbing steps, and other normal uses of the knee, and inability to squat.

The most to which the Veteran's knee extension was restricted on range of motion testing was to 10 degrees on April 2010 VA examination.  However, the Veteran's left knee was shown on April 2010 VA examination to have had mild muscle atrophy, even though muscle strength was consistently full (5/5) on testing throughout the period.  Also, his left knee arthritis was repeatedly noted to have been severe, with X-rays revealing complete loss of joint space as noted in December 2009, and with the necessity for knee replacement surgery noted throughout the period.  He was also noted to have had severe pain at end range of motion with palpable retropatellar crepitus in September 2011.  Considering this symptomatology in its total, resolving reasonable doubt in the Veteran's favor, the Board finds that his left knee degenerative arthritis reasonably approximated extension of the leg limited to 15 degrees.  It therefore warrants a 20 percent rating under DC 5261 from October 20, 2009, to September 5, 2012.  

A rating greater than 20 percent is not warranted for left knee arthritis under DC 5261.  In this regard, while on April 2010 VA examination the Veteran was limited to 10 degrees of extension, he was noted only to have been limited by 5 degrees in September 2009, April, September, and December 2011, and March 2012.  Furthermore, no separate rating for limitation of flexion is warranted in this case. The most flexion was noted to be limited was to 80 degrees on April 2010 VA examination; multiple other measurements of flexion during this period were from 95 to 110 degrees.  Even considering pain and other such factors, the record does not reflect flexion of the leg limited to 45 degrees or greater.

A separate rating of 10 percent, but no greater, is also warranted for left knee instability under DC 5257 from October 20, 2009, to September 5, 2012.  On April 2010 VA examination of the left knee, the Veteran was noted to have had mild collateral ligament laxity.  Furthermore, the Veteran, on this examination and elsewhere in the record, gave subjective reports of instability giving way, or feeling imbalanced during this period.  He was furthermore consistently noted to have had an antalgic gait and varus deformity with lateral left knee thrusting.  Thus, resolving doubt in the Veteran's favor, the Board finds that his symptoms also approximated slight lateral instability of the knee.

Such symptoms, however, did not approximate moderate or severe lateral knee instability.  In this regard, while mild collateral ligament laxity was noted in April 2010, testing for left knee instability was otherwise negative during this period including in September 2009, and in April, September, and December 2011.  

The Board thus finds the symptomology associated with the Veteran's degenerative arthritis, as discussed above, as a whole, to be adequately contemplated in separate 20 percent and 10 percent ratings assigned under DCs 5261 and 5257.  Accordingly, for the period from October 20, 2009, to September 5, 2012, a rating of 20 percent, but no greater, for left knee degenerative joint disease is warranted, and a separate rating of 10 percent, but no greater, is warranted for left knee instability.

Status post total left knee replacement from November 1, 2013

A rating no greater than 60 percent for status post total left knee replacement from November 1, 2013, is warranted in this case.  

A May 2015 VA outpatient progress note indicates that the Veteran had some persistent marked lack of flexion the left knee since his replacement but that otherwise his left knee functioned well after the surgery.  On examination, range of motion was 0 to 40 degrees, the knee was nontender and no effusion was present. The knee replacement showed good anterior/posterior stability, and medial collateral ligament and lateral collateral ligament were stable.  

On July 2015 VA examination, the Veteran reported stiffness and pain with bending, with impaired function of using stairs, arising, and ambulation noted as a result of decreased range of motion.  Range of motion testing revealed 20 degrees of extension to 40 degrees of flexion.  There was no pain with weight bearing or crepitus, but diffuse synovial tenderness.  There was no additional functional loss or range of motion after three repetitions.  Left knee strength was full with no atrophy, and there was noted to be no ankylosis or history of recurrent subluxation or lateral instability.  Anterior, posterior, medial, and lateral instability tests were negative, and there was noted to be no joint instability.

The evidence thus reflects pain, stiffness, weakness, and restricted range of motion of the left knee status post total replacement, with no instability or subluxation.  It further reflects commensurate impaired function including with use of stairs, rising, ambulation, and other such regular use of the knee, requiring use of a cane.  Such symptomatology and functional impairment are reasonably contemplated in the maximum 60 percent rating under DC 5055 for chronic knee replacement residuals that consist of severe painful motion or weakness, and there are no symptoms or functional impairment that would warrant any higher rating.  

The Board notes the Veteran's representative's contentions during the October 2016 Board hearing that the July 2015 VA examiner stated that there was no loss of use of the left knee.  The representative cited the 38 C.F.R. § 3.350(a)(2), but such provisions do not discuss loss of use of the knee, but rather loss of use of the foot or hand, which is not the issue here; while such provisions do discuss "Extremely unfavorable complete ankylosis of the knee" as constituting loss of use of the foot, such is not the case here.  Moreover, the record clearly reflects that the Veteran has retained use of his left knee following his knee replacement-he is able to walk, stand, and perform other normal functions of the knee, albeit with functional impairment commensurate with a 60 percent rating, and no probative evidence of record suggests otherwise. 

Accordingly, a rating in excess of 60 percent from November 1, 2013, for status post total left knee replacement is not warranted.


ORDER

An initial rating in excess of 20 percent, but no greater, for left knee degenerative joint disease from October 20, 2009, to September 5, 2012, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A separate rating of 10 percent, but no greater, for left knee instability, from October 20, 2009, to September 5, 2012, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating in excess of 60 percent for status post total left knee replacement from November 1, 2013, is denied.  


REMAND

As reflected in his October 2016 Board hearing testimony and elsewhere in the record, the Veteran primarily asserts that he has a right knee disability secondary to his service-connected left knee disability.  Specifically, the Veteran asserts that because of severity of his service-connected left knee disability, his gait has been altered and has resulted in him putting more weight or pressure on the right knee when ambulating. In April 2010, a VA examiner stated that he could not say that the Veteran's current severe degenerative arthritis of the right knee was as likely as not secondary to his left knee disability, but provided no rationale or explanation for this opinion.  Also, since that examination, both knee conditions have continued to worsen, and the Veteran underwent a total left knee replacement on September 6, 2012.  Thus, another opinion is required to address the question of secondary service connection for the Veteran's claimed right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Also, the issue of a TDIU has been raised by the record in connection with the current appeal, including during the October 2016 Board hearing.  The Veteran testified at that time that he was granted disability compensation from the Social Security Administration (SSA) due to his service-connected left knee disability.  The record includes SSA records dated up to May 2009; however, these do not reflect any determination regarding the Veteran's SSA disability claim.  The Veteran also sent a copy of a letter from SSA indicating that he would receive disability benefits beginning August 2009.  Following receipt of this letter, the AOJ requested further relevant records from SSA, and received a response in July 2012 indicating that the records were being sent via CD.  However, such further SSA records have not been associated with the claims file, and it does not appear that they were considered in the AOJ's subsequent June 2016 supplemental statement of the case.  Moreover, the AOJ has not yet developed any claim for TDIU, including requesting any pertinent employment information from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Undertake any necessary development, including providing proper notice and claims forms to the Veteran and development of the Veteran's employment history, for the TDIU claim on appeal.

2.  Associate all pertinent SSA records with the claims file including any records sent in July 2012 via CD.

3.  Obtain all outstanding pertinent VA medical records dated from June 2016 to the present.

4.  Forward the claims file to an appropriate VA examiner.  If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner.  The claims file and a copy of this Remand must be reviewed by the examiner.  

After reviewing the claims file, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any right knee disability, to include arthritis, is proximately due to, caused by, or  aggravated (i.e. worsened beyond its natural progression) by the Veteran's service-connected left knee disability.  Specifically, the examiner is to consider whether his service-connected left knee disability resulted in an altered gait and caused him to put more weight or pressure on the right knee when ambulating, which in turn caused or aggravated a current right knee disability.

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease.  If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the right knee disability before the onset of such aggravation, and the degree in severity to which the Veteran's left knee disability has aggravated such right knee disability. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


